SUMMARY ORDER
Plaintiff Samuel Ernest Cartey appeals from the June 29, 2009 judgment of the District Court dismissing his complaint for lack of subject matter jurisdiction. On appeal, plaintiff argues that the District Court erred in concluding that the Teachers’ Retirement Sjrstem of the City of New York is exempt from the requirements of the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq. We assume the parties’ familiarity with the facts and procedural history of this case.
We have reviewed plaintiffs claim and find it to be without merit. Substantially for the reasons stated by Magistrate Judge Douglas F. Eaton in his careful and thoughtful report and recommendation of March 18, 2009, see Cartey v. City Univ. of N.Y., No. 08 Civ. 1608 (S.D.N.Y. March 13, 2009), which the District Court adopted, see Cartey v. City Univ. of N.Y., No. 08 Civ. 1608 (S.D.N.Y. June 26, 2009), the June 29, 2009 judgment of the District Court is AFFIRMED.